Name: Commission Regulation (EC) No 1061/98 of 25 May 1998 amending Regulation (EC) No 2571/97 on the sale of butter at reduced prices and the granting of aid for cream, butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs
 Type: Regulation
 Subject Matter: agricultural policy;  food technology;  marketing;  processed agricultural produce;  foodstuff
 Date Published: nan

 Avis juridique important|31998R1061Commission Regulation (EC) No 1061/98 of 25 May 1998 amending Regulation (EC) No 2571/97 on the sale of butter at reduced prices and the granting of aid for cream, butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs Official Journal L 152 , 26/05/1998 P. 0003 - 0003COMMISSION REGULATION (EC) No 1061/98 of 25 May 1998 amending Regulation (EC) No 2571/97 on the sale of butter at reduced prices and the granting of aid for cream, butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organisation of the market in milk and milk products (1), as last amended by Regulation (EC) No 1587/96 (2), and in particular Articles 6(6), 12(3) and 28 thereof,Whereas Article 11 of Commission Regulation (EC) No 2571/97 (3) lays down the time limit for processing and incorporating into final products the products referred to in Article 1 of that Regulation; whereas the length of the time limit is for the moment a factor encouraging speculative operations; whereas the time limit should therefore be reduced;Whereas, to ensure that the tenders are bona fide, given the current situation on the market, the tendering security referred to in Article 17(1) of Regulation (EC) No 2571/97 should be increased to ECU 350 per tonne;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 2571/97 is hereby amended as follows:1. in Article 11, 'six months` is replaced by 'three months`,2. in Article 17(1), 'ECU 180` is replaced by 'ECU 350`.Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 May 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 148, 28. 6. 1968, p. 13.(2) OJ L 206, 16. 8. 1996, p. 21.(3) OJ L 350, 20. 12. 1997, p. 3.